Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 5-7 are objected to because of the following informalities:  

Claim 3, line 2, the examiner suggests rewriting “an antenna layer” to --the antenna structure-- to avoid an antecedent issue and to provide consistency in the claim language (i.e. in light of the specification, the antenna structure and antenna layer are one in the same features). 

Claim 3, line 4, the examiner suggests rewriting “the antenna layer” to --the antenna structure-- to provide consistency in the claim language. 

Claim 5, lines 2 and 4; and claims 6 and 7, line 2 of each claim: the examiner suggests inserting  --the-- before each instance of “opposites sides” to avoid an antecedent issue. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirino et al. (US2017/0187124 A1).

In regards to claims 10, 11, 14 and 18, Kirino et al. teaches in Figure 8 an antenna module comprising the following: 
An antenna block (200) defining a waveguide groove (slot between posts 124) on a first side of the antenna block, the waveguide groove having a length extending along an axis of the waveguide groove and a width defined between opposing waveguide groove structures positioned on a first side of the waveguide groove and a second side of the waveguide groove opposite the first side;
A waveguide ridge (122) extending within the waveguide groove in a cyclic pattern having a series of repeated periods (i.e. the top of the waveguide ridge comprises a stepped/square sinusoidal pattern); and a plurality of antenna slots (112) positioned adjacent (i.e. above) to the waveguide ridge and configured to deliver electromagnetic radiation from the waveguide ridge there-through.

Allowable Subject Matter
Claims 12, 13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-9, 19 and 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior at reference is Kirino et al. as discussed above. However Kirino et al. does not teach: in regards to claim 1, wherein the waveguide ridge intermittently extends on opposites sides of the elongated axis along the elongated axis; in regards to claim 12, wherein the series of repeated periods of the plurality of antenna slots is shifted relative to the series of repeated periods of the waveguide ridge such that portions of the waveguide ridge having a maximum distance from a center of the waveguide groove towards the first side of the waveguide groove extend adjacent to portions of the plurality of antenna slots having a maximum distance from the center of the waveguide groove towards the second side of the waveguide groove; in regards to claim 15, wherein each of the plurality of antenna slots is formed adjacent to an opposite side of the waveguide groove relative to an adjacent peak of the sinusoidal cyclic pattern; and in regards to claim 19, wherein each of the plurality of antenna slots is is opposite a repeated period of the waveguide ridge so as to maximize a distance between each antenna slot of the plurality of antenna slots and an adjacent portion of the waveguide ridge within each of the repeated periods of the waveguide ridge in a direction perpendicular to an axis of the waveguide ridge and within a plane of the slotted layer. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1, 12, 15 or 19, claims 2-9, 13, 16, 17 and 20 have also been determined to be novel and non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843